Exhibit 99.1 RAIT Financial Trust Appoints Two Independent Trustees to its Board New independent trustees add substantial legal, governance, banking, finance, capital markets and strategy expertise to further support RAIT’s strategic transition to concentrate primarily on its commercial lending business Philadelphia, PA – June 27, 2017 – RAIT Financial Trust (“RAIT”) (NYSE: RAS), a national direct lender to owners of commercial real estate and an internally-managed real estate investment trust, announced that, on June 26, 2017, RAIT’s Board of Trustees (the “Board”) increased the size of the Board by two to eleven Trustees and appointed two new independent Trustees to fill the vacancies created by this increase, with these appointments to take effect on July 9, 2017.These new Trustees are Nancy Jo Kuenstner, an experienced strategic consultant with an extensive banking and finance background and Justin P. Klein, a partner with the law firm Ballard Spahr LLP and a seasoned corporate counselor and practitioner in the areas of securities law, mergers and acquisitions and corporate governance. “We are extremely pleased to welcome Nancy and Justin to the RAIT Board as their experiences and perspectives will be beneficial as RAIT executes on its strategic transformation and delivers value for shareholders,” said Michael Malter, RAIT’s Chairman of the Board. “The Board will benefit from Nancy’s experience serving on public company boards and from her tenure serving as a director at CreXus Investment Corp., a publicly-traded commercial mortgage REIT prior to its acquisition by Annaly Capital Management, Inc.The Board will also benefit from Justin’s extensive experience in securities law, mergers and acquisitions, corporate governance, and counseling of boards and committees of public and private companies.” The Board has determined that both Nancy and Justin qualify as independent trustees as such term is defined in RAIT’s Trust Governance Guidelines, which includes meeting the independence standards under Rule 303A.02 of the NYSE Listed Company Manual. With these appointments to the Board, the Board will be composed of eleven highly-qualified and experienced trustees, five of whom have joined the RAIT Board since November 2015, and boasts a broad and diverse set of skills and experiences in the areas of commercial real estate, commercial lending, banking, governance, securities law, finance, accounting, mergers and acquisitions, capital markets, capital allocation, capital structure, and risk management.
